Citation Nr: 1111391	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White syndrome (WPW) also claimed as supraventricular tachycardia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The appellant was a member of the Pennsylvania National Guard from January 1986 to May 1987.  He had active duty for training (ACDUTRA) in the summer of 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO).  

The appellant appeared at a hearing before the undersigned Veterans Law Judge at the RO in September 2010.  A transcript of the hearing is in the claims folder. 


FINDINGS OF FACT

1.  The appellant served in the National Guard, and his only period of ACDUTRA was during basic training in the summer of 1986.

2.  The appellant's entrance examination is negative for a heart disability, and post service medical records and testimony show that he did not experience any cardiac symptoms until months after the end of ACDUTRA.  

3.  There is no medical opinion that relates the appellant's current heart disability to his ACDUTRA.  


CONCLUSION OF LAW

Wolff-Parkinson-White syndrome, also claimed as supraventricular tachycardia, was not incurred or aggravated as a result of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 5107(b), (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  38 C.F.R. § 3.159 (2010). 

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The appellant was provided with a VCAA notice letter in September 2007.  This letter contained all the required information, and the duty to notify has been met. 

The Board also finds that the duty to assist has been met.  The appellant's National Guard records have been obtained from the Adjutant General of Pennsylvania.  All pertinent private medical records have been obtained, and the appellant was provided a VA examination in May 2008.  The appellant also testified at the September 2010, hearing.  

The May 2008 examiner did not offer an opinion regarding the etiology of the appellant's disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

However, in the current claim the evidence is completely negative for any heart complaints during the appellant's ACDUTRA or until several months after the completion of ACDUTRA.  There is also no competent evidence of a link between the heart disability first identified after ACDUTRA and the ACDUTRA.  Therefore, the record does not indicate that the disability or signs or symptoms of the disability may be associated with ACDUTRA, and there is no basis for an additional examination in order to obtain an etiological opinion.  The Board concludes that the duty to assist has been met.  

Service Connection

The appellant contends that his WPW syndrome which produces supraventricular tachycardia was either incurred or aggravated during ACDUTRA.  He also argues that he continued to run and exert himself in order to prepare for the Advanced Infantry Training he was to undergo after graduation from high school and that this also contributed to the manifestation of his disability.  

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the appellant had a chronic disorder in service or during an applicable presumptive period, and that the appellant still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Initially, the Board notes that the Adjutant General of the Pennsylvania was contacted and asked to provide the appellant's records, as well as verify all dates of ACDUTRA.  The records have been obtained, but the dates of ACDUTRA were not provided.  Attempts to verify the appellant's service dates including periods of ACDUTRA through other sources have also been made.  A January 2008 reply notes that the only period of active duty was for training purposes.  The appellant has testified that this was when he went through basic training during the summer of 1986 between his junior and senior year in high school.  While the exact dates of this ACDUTRA have not been verified, the Board finds that additional attempts to obtain these dates are not required.  The appellant has indicated that the only ACDUTRA was the ACDUTRA in the summer of 1986, and he does not contend that he was on either ACDUTRA or inactive duty for training when his disability first became manifest in December 1986.  The exact dates will have no bearing on the matter.  Therefore, the Board may proceed with consideration of the appeal without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant's service treatment records show that his January 1986 enlistment examination found that his heart was normal.  

December 1986, private hospital records show that the Veteran had initially been admitted through the intensive care unit with complaints of pounding in the chest associated with dizziness and rapid heart rate.  After treatment, his heart rate reverted to a sinus rhythm.  After five days of hospitalization and testing, the final diagnoses were supraventricular tachycardiac, and WPW syndrome.  

April 1987, service treatment records show that an April 1987, examination resulted in a diagnosis of WPW syndrome.  An electrocardiogram had revealed supraventricular tachycardia.  The appellant was doing well with functional exercise tolerance, but he would require long term, indefinite follow up.  He would be able to perform any activity as long as he was able to take his medication.  May 1987 records show that the appellant was discharge for failure to meet medical fitness standards.  The May 1987 discharge examination stated that the appellant had the disqualifying defect of WPW syndrome. 

December 1987, private hospital records state that the appellant had a one year history of episodes of palpitations usually occurring with exertion.  The discharge diagnoses were again WPW syndrome and supraventricular tachycardia.  

In August 1991, private medical records show that the Veteran's WPW syndrome was treated using radiofrequency ablation.  His history states that in 1986, he was in his usual state of good health and completed a National Guard training camp, running ten miles a day without symptoms.  In December of that year, he began to experience an episode of palpitations, shortness of breath, lightheadedness, and heaviness in the chest.  During the August 1991 hospitalization, the appellant underwent cardiac catheterization and radiofrequency ablation.  

Additional records show that the Veteran has continued to receive treatment for his disability in 2007 and 2008.  

The appellant was afforded a VA examination in May 2008.  The claims folder was available and the appellant was a very good historian.  He related that during the summer between his junior and senior years in high school he had attended basic training.  He was to have attended advanced infantry training after graduation but was discharged due to medical reasons.  He had been out hunting in November 1986 when his heart began to beat fast and he was minimally short of breath.  The appellant believed that this was odd as he had been running five or six miles a day, but when the symptoms persisted he presented to the emergency room at a local hospital.  He was diagnosed with tachycardia.  The examiner described the subsequent history of the appellant's treatment, including two ablations.  Following the examination, the diagnoses were WPW syndrome, treated; and status post cardiac ablation times two.  

A June 2009 letter from the appellant's private cardiologist, Dr. J.G., states that he had treated the appellant since 1987, at which time he had presented with symptoms of palpitations, shortness of breath, lightheadedness, dizziness, and presyncope.  He continued to become more symptomatic over the next four years, with the symptoms increasing on exertion.  He continued to remain symptomatic up to the point of his eventual diagnosis and ablation procedure.  

At the September 2010, hearing, the appellant testified that he did not feel like he had experienced heart palpitations due to his WPW in basic training, but that looking back on it he thought there were some signs of what led up to his WPW.  This was based this on his belief that he felt that he was short of breath and never in shape enough to continue during training.  When asked to elaborate, the appellant said that after finishing a run the others would recover faster than him and that he could never get his breath.  He had never previously considered that to be due to his WPW, but he now believed that it was the early stages of the WPW manifestation.  Afterwards, he returned home and continued with his training program in order to be ready for advanced infantry training the following summer.  He was first diagnosed as having tachycardia in December 1986, which was approximately three months after basic training.  This occurred after he had been out hunting for the day and began to experience a racing heart.  This had happened before but he had always attributed it to being out of shape.  On this occasion he was unable to make it stop, so he went to the hospital.  The Veteran testified that his condition was hereditary, but that he had been told on a couple of occasions that the more physically active he was, the greater the chance that WPW would become symptomatic.  He had been told by Dr. J.G. that the tachycardia was caused by exertion and believed that his cardiologist would relate his condition to his basic training and to the period afterwards when he continued to train to prepare for advanced infantry training.  See Transcript.  

The Board finds that the evidence does not support entitlement to service connection for WPW syndrome to include supraventricular tachycardia.  There are no service treatment records to show that the Veteran experienced any cardiac complaints during his ACDUTRA in the summer of 1986.  The first medical records to show treatment for WPW syndrome and tachycardia are dated December 1986, which the appellant indicates was approximately three months after the completion of his ACDUTRA.  These December 1986 records do not contain any mention of National Guard training or earlier symptoms.  Instead, the August 1991 hospital records make a point of stating that the Veteran had finished his National Guard training without symptoms.  The Board notes that this history was likely to have come from the Veteran.  Finally, there is no medical opinion that indicates the Veteran's WPW was incurred in or aggravated by ACDUTRA.  

In reaching this decision, the Board notes the Veteran's testimony that he has recently come to believe that the shortness of breath he experienced during his ACDUTRA for basic training was a precursor to his WPW.  However, while the Veteran is competent to report his symptoms, he does not have the medical expertise to relate them to WPW.  In addition, when compared to his August 1991 history of having completed basic training without symptoms, the testimony is not credible.  It should be noted that the Veteran still does not claim to have experienced a rapid heartbeat during ACDUTRA.  He also testified that he continued to run five or six miles a day after ACDUTRA, and does not report experiencing symptoms during that period.  It should also be noted that while the Veteran testified that he was told by Dr. J.G. that physical exertion is more likely to result in WPW symptoms and that he believes Dr. J.G. would say that the physical exertion of basic training contributed to the WPW, the June 2009 letter from Dr. J.G. notes only that symptoms increased with exertion during the four years after WPW was initially diagnosed.  Dr. J.G. does not mention basic training or National Guard service.  

It is also noted that the appellant indicated that he was continuing to run and train in preparation for AIT training the next summer.  While admirable, this is not a function of any ACDUTRA, but rather was an activity he had undertaken on his own.  This does not provide a legal basis for service connection.

To summarize, the appellant does not have any periods of active duty.  Service connection may still be established for injuries or disease incurred or aggravated during ACDUTRA, but there is no competent or credible evidence of WPW symptoms during ACDUTRA.  The disability initially manifested itself several months after the end of ACDUTRA, and no competent medical authority has opined that it was either incurred or aggravated by ACDUTRA.  The preponderance of the evidence is against the Veteran's claim, and service connection is not warranted. 


ORDER

Entitlement to service connection for Wolff-Parkinson-White syndrome, also claimed as supraventricular tachycardia, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


